DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/22 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-18, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 22, the limitation “A sequencing device to characterize a biomolecule” is unclear and indefinite. How is the device a sequencing device? There is an enzyme claimed but the enzyme is not specified to be a polymerase like it is in claim 3. The polymerase enzyme would indicate that a nucleic acid is the sample. However, in claim 1, what would preclude the sample from being a protein and the enzyme from being a protease? Would that be consistent with a sequencing device? Please clarify if the device is configured for a nucleic acid and where the sequencer is relative to the single enzyme molecule when it is attached to a functional group pair.

Claims dependent on claims 1 and 22 are rejected by virtue of being dependent on a rejected base claim.
 
Allowable Subject Matter
Claims 1, 3-18, and 21-25 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a nucleic acid sequencing device with a dielectric masking layer disposed on the TMD layer and comprising an aperture in the dielectric masking layer to expose a portion of the TMD region, wherein the aperture is sized to allow one and only one biomolecule to attach to the exposed TMD region through the aperture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6, filed 7/12/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 23 has been withdrawn.
The examiner notes there is a new 112b rejection in light of the preamble of the claim. See the 112b rejection above.
 
Applicant’s arguments, see pages 6-7, filed 7/12/22, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798